UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 26, 2015 (January 22, 2015) MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia 1-6383 46-5188184 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 333 E. Franklin St., Richmond, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (804) 887-5000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On January 22, 2015, MGOC, Inc. (F/K/A Media General, Inc.) and LIN Television Corporation (each a wholly owned subsidiary of Media General, Inc., the “Borrowers”) entered into Amendment No. 4 to Credit Agreement (“Amendment No. 4”), with Royal Bank of Canada (“RBC”), as Administrative Agent, and the other revolving lenders and parties thereto. Pursuant to Amendment No. 4, the financial covenant relating to the consolidated total net leverage ratio shall, effective as of the closing date of the business combination by Media General Inc. with LIN Media LLC, only apply to the Revolving Credit Facility and shall be in effect onlywhen the aggregate amount of Letters of Credit (other than those Cash Collateralized in an amount equal to the Outstanding Amount thereof) and/or Revolving Credit Loans outstanding exceed 30% of the Revolving Credit Commitments on the last day of any fiscal quarter or fiscal year, as applicable. The description of Amendment No. 4 above does not purport to be complete and is qualified in its entirety by reference to the full text of the Amendment No. 4, which is attached as Exhibit 10.1 to this Form 8-K and incorporated in this Item 1.01 by reference. Item 2.0 3 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sh eet Arrangement of a Registrant The information contained in Item 1.01 above regarding Amendment No. 3 is hereby incorporated by reference into this Item 2.03. Item 9.01 Financial Statements and Exhibits. d) Exhibits Amendment No. 4 to Credit Agreement dated as of January 22, 2015, among MGOC, Inc., LIN Television Corporation, Royal Bank of Canada, as Administrative Agent, and other revolving lenders and parties thereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDIA GENERAL, INC. (Registrant) Date: January 26 , 201 5 /s/ James F. Woodward James F. Woodward Senior Vice President, Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 10.1 Amendment No. 4 to Credit Agreement dated as of January 22, 2015, among MGOC, Inc., LIN Television Corporation, Royal Bank of Canada, as Administrative Agent, and other revolvinglenders and parties thereto.
